                                                                      JS6




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,              CV 19-5569 DSF x
      Plaintiff,                       CR 08-713 DSF

                 v.                    JUDGMENT

THOMAS MEREDITH,
     Defendant.



   The Court having denied Defendant/Movant’s motion as stated in a
separate order,

   IT IS ORDERED AND ADJUDGED that Defendant/Movant’s
sentence not be vacated, set aside, or corrected and that a certificate of
appealability not be issued.



Date: October 16, 2019                 ___________________________
                                       Dale S. Fischer
                                       United States District Judge
